Citation Nr: 0310348	
Decision Date: 05/29/03    Archive Date: 06/02/03

DOCKET NO.  94-18 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a low 
back disability.

2.  Propriety of the rating for sinusitis and vocal cord 
disability, currently rated 10 percent combined.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1972 to March 1992.  These matters come before the 
Board of Veterans' Appeals (Board) on appeal of a July 1992 
rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Seattle, Washington.  The veteran was 
afforded a hearing before a RO hearing officer in April 1993.  
The issues were remanded by the Board in March 1996 and June 
1997 for additional development of the evidence.  In May 2001 
the veteran withdrew an appeal for an increased rating for a 
left ankle disorder.  


FINDINGS OF FACT

1.  Throughout the appellate period the veteran's service-
connected low back disability has resulted in no more than 
moderate limitation of motion or disc syndrome; severe 
limitation of lumbar motion, severe lumbosacral strain, or 
severe lumbar disc syndrome, or incapacitating episodes 
totaling at least four weeks in the past year, or 
neurological symptoms warranting a separate rating are not 
shown.  

2.  Throughout the appellate period the veteran's service-
connected sinusitis has been manifested by subjective 
complaints of purulent discharge; three or more 
incapacitating episodes per year requiring antibiotic 
treatment or more than six non-incapacitating episodes per 
year characterized by headaches, pain, and purulent discharge 
or crusting are not shown.

3.  The veteran's vocal cord disability is manifested by 
hoarseness; thickening or nodules of cords, polyps, submucous 
infiltration, or pre-malignant changes on biopsy are not 
demonstrated.  


CONCLUSIONS OF LAW

1.  A rating in excess of 20 percent is not warranted for the 
veteran's service-connected low back disability.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.71a, Codes 
5289, 5292, 5293, 5295 (2002) and Code 5293 (effective August 
22, 2002).

2.  A rating in excess of 10 percent is not warranted for 
sinusitis.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.7, 4.97, Code 6510 (in effect prior to and from October 
7, 1996).

3.  A separate 10 percent rating is warranted for the 
veteran's service connected vocal cord disability.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.7, 4.97, 
Code 6516 (in effect prior to and from October 7, 1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 
2002).  Regulations implementing the VCAA have been 
published.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a).  The VCAA and implementing regulations apply in the 
instant case.  See VAOPGCPREC 11-2000.  The Board finds that 
all pertinent mandates of the VCAA and implementing 
regulations are met.  
Well-groundedness is not at issue.  By July 1992 rating 
decision and December 1992 statement of the case (SOC) the 
veteran was notified why noncompensable evaluations were 
assigned for the disabilities at issue.  A hearing officer's 
decision in November 1993 informed the veteran why a 20 
percent rating was warranted for his low back disorder and 
why a compensable rating for his vocal cord injury residuals 
was still not warranted.  A November 1996 rating decision 
informed him that service connection for sinusitis with 
hoarseness was granted (to be evaluated together with his 
vocal cord disorder), and why a 10 percent rating was 
assigned.  Supplemental SOC's (SSOCs) mailed to the veteran 
in December 1996, July 1998, and September 2002 also informed 
him why increased ratings were not warranted.  The December 
1996 SSOC cited the revised regulations regarding respiratory 
disorders, which became effective October 7, 1996.  By letter 
in May 2001 the RO outlined generally the veteran's and VA's 
respective responsibilities in evidentiary development, 
satisfying the notice requirements set out by United States 
Court of Appeals for Veterans Claims (Court) in Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  A March 2003 letter from 
the Board informed the veteran of regulatory changes in the 
criteria for rating lumbar spine disorders.  In March 2003 
the veteran indicated that he had no further evidence or 
argument to present.  

The RO has obtained the veteran's service treatment records 
as well as VA medical records.  He has not mentioned any 
outstanding records that might support his claims or affect 
their outcome.  There is no indication that the evidentiary 
record is incomplete.  No further notice or assistance to the 
veteran in the development of evidence is required.  

Factual Background

Low Back Disability

The veteran argues that his lumbar spine disorder precludes 
him from lifting or doing heavy work.  He states that he is 
unable to sit for more than 45 minutes without having to get 
up and move around.  See June 2002 VA examination report.  

The 20 percent rating assigned in December 1993 was made 
retroactive to the day following the veteran's discharge from 
service, and encompasses the entire appeal period.

On May 1992 VA examination back pain was diagnosed.  Prior 
radiographic studies were noted not to have shown disc 
herniation.  

A February 1993 VA outpatient treatment record includes a 
diagnosis of recurrent low back pain.  

In April 1993 the veteran testified before a hearing officer 
that problems associated with his back limited his 
activities.  He complained of radiating pain and numbness.  
He stated that he had limitation of motion due to his back 
disorder.  

On May 1993 VA examination, recurrent low back pain was 
diagnosed.  Examination of the back revealed neither 
deformity nor postural abnormality.  Some limitation of 
motion was observed on testing.  

On June 1996 VA examination, chronic low back pain since the 
late 1970's with impairment of activity was diagnosed.  The 
veteran indicated he wore a back brace at least one day a 
week due to discomfort.  Mild restriction of motion was also 
reported.  X-rays taken in conjunction with the examination 
showed disc degeneration at L5-S1 with disc space narrowing 
and discogenic sclerosis.  

A March 1997 VA X-ray revealed disc space narrowing at L5-S1.  
A January 1998 VA outpatient treatment record includes a 
diagnosis of L5-S1 arthritic changes.  A February 1998 VA 
outpatient treatment record reveals a diagnosis of lumbar 
spine dysfunction, resolving.  

On March 1998 VA examination low back pain, by history, with 
no objective current findings was diagnosed.  The veteran 
reported he had physical therapy for his back every three 
weeks and that he did exercises at home.  He reported 
decreased strength and mobility over the years.  Slight loss 
of range of motion was noted on examination.  

An October 1999 VA consult report shows a diagnosis of 
chronic intermittent low back pain.  A November 2000 VA 
primary care clinic note includes a diagnosis of chronic low 
back pain.  

On June 2002 VA examination the veteran stated that past 
problems of radiating pain had not occurred over the past 
year.  He described daily lumbosacral back pain.  He added 
that he was unable to do any heavy lifting or digging.  He 
stated that he wore a back brace while doing yard work.  He 
walked three times a week for two miles, also did other 
exercises, to include stretching.  On examination, straight 
leg raising to 90 degrees was negative.  Lumbar spine motion 
was reported as:  forward flexion to 64 degrees, extension to 
30 degrees, and bilateral lateral flexion to 30 degrees.  
There was muscle spasm on range of motion testing.  
Neurological examination was normal.  X-rays showed slight 
disc space narrowing at L4-L5, otherwise normal.  

Sinusitis and Vocal Cord Disability

The veteran contends that he has chronic sinusitis, and 
suffers from intermittent hoarseness and loss of voice after 
talking.  

Service connection for vocal cord nodules and residual 
hoarseness was established in a July 1992 rating decision.  A 
noncompensable rating was assigned.  In November 1996 the RO 
granted service connection for sinusitis, and recharacterized 
the veteran's respiratory disorder as "sinusitis with 
hoarseness and history of vocal chord nodules."  A 10 
percent rating was assigned.  

On May 1992 VA examination hoarseness (secondary to vocal 
cord nodules) and sinusitis (possibly related to allergic 
rhinitis, and described as seasonal and asymptomatic) were 
diagnosed.  

In April 1993 the veteran testified that on occasion he would 
totally lose his voice.  He added that he was taking 
medication for treatment of hoarseness as well as sinusitis.  

On May 1993 VA examination hoarseness, by history, was 
diagnosed.  

A VA consultation sheet signed in January 1994 lists a 
diagnosis of non-allergic rhinitis and sinusitis.

On June 1996 VA examination atopic sinusitis with postnasal 
drainage and chronic hoarseness (by history) were diagnosed.  
The veteran indicated that he took medications such as nasal 
decongestants and sprays but not antibiotics for his chronic 
sinusitis.  There was no sinus tenderness on examination.  
There were some increased congestion of the nasal mucosa and 
some mild erythema of the oropharynx.  The examination was 
otherwise unremarkable.  

On February 1998 VA examination the veteran complained of 
problems with hoarseness and sinus symptoms.  He described 
his sinus symptoms as occurring year-round, and including 
postnasal drainage, nasal congestion, and occasional 
maxillary pressure.  Examination showed edematous mucosa 
consistent with nasal congestion; no discharge was noted.  It 
was reported that the veteran, perceptually, had a raspy 
hoarseness with no voice breaks or strain during phonation.  
The examiner found that it was likely that the hoarseness was 
directly attributed to vocal cord nodules and added that the 
veteran did not typically have sinusitis but rather perennial 
congestion and postnasal drainage.

A March 1998 VA emergency care and treatment record shows 
that acute sinusitis was diagnosed.  A VA ENT [ear, nose and 
throat] clinic treatment note dated later in March 1998 shows 
a diagnosis of chronic sinusitis.  

On June 2002 VA examination the veteran complained of chronic 
sinusitis, intermittent hoarseness, and loss of voice after 
talking.  He gave a history of having purulent sinus 
infections three times a year, lasting for three to five 
days, and usually treated with a broad spectrum of 
antibiotics.  He added that he became hoarse after talking 
for 20 to 30 minutes.  He indicated that he took Loratadine 
and Sudafed, which helped his symptoms.  He was unable to use 
his voice at least one day a week, and sometimes up to three 
days per week.  This interfered with his work as a pastor.  
The examiner indicated that the veteran's symptoms of nasal 
stuffiness and postnasal drip were probably related to vocal 
cord irritation and hoarseness.  These problems effected his 
ability to work from one-sixth to one-half of the time, 
depending upon the pollen count and his reaction to air 
pollution and bacteria and viruses in the environment.  
Examination showed enlarged turbinates and nasal mucosa.  Air 
passed through both nostrils, inhalation and exhalation, one 
at a time.  CT [computed tomography] testing of the veteran's 
maxillofacial region in conjunction with the June 2002 
examination showed normal sinus development.  The diagnoses 
included minimal mucosal thickening right maxillary antrum, 
sinuses otherwise clear; and bilateral concha bullosa.  

On August 2002 VA otolaryngology consult the veteran 
presented with two problems:  Frequent clear and sometimes 
yellowish rhinorhea, no sinus pain (he occasionally used 
beconase spray used); and hoarseness, with no dysphagia or 
odynophagia.  Examination showed the nose to be clear, with 
moist mucous membrane and no polyps.  CT studies revealed 
minimal mucosal thickening of the right maxillary antrum.  
Sinuses were otherwise clear.  The examiner indicated that 
there was no evidence of sinus disease, and that the veteran 
probably had allergic rhinitis.  The examiner added that the 
complaints of hoarseness might be related to post-nasal drip 
as well as extensive voice use.  The veteran was instructed 
to continue to use beconase spray twice daily.  

Criteria and Analysis

Evaluations of service-connected disabilities are based on 
the average impairment of earning capacity they produce, as 
determined by comparing symptoms found with the appropriate 
rating criteria.  38 U.S.C.A. § 1155.  The entire history of 
the veteran's disability is considered.  Consideration must 
be given to the ability of the veteran to function under the 
ordinary conditions of daily life.  38 C.F.R. § 4.10.  If 
there is a question as to which of two evaluations should 
apply, the higher rating is assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is assigned.  38 
C.F.R. § 4.7.

In determining whether a higher rating is warranted for a 
disease or disability, VA must determine whether the evidence 
supports the veteran's claim or is in relative equipoise, 
with the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Where, as here, the appeal is from the initial rating 
assigned for a disability following the award of service 
connection for such disability, the entire history of the 
disability must be considered and, if appropriate, staged 
ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 
(1999).

Low Back Disability

The veteran's service-connected low back disability is 
currently rated under Code 5295 (for lumbosacral strain).  A 
20 percent rating is warranted for lumbosacral strain where 
there is muscle spasm on extreme forward bending and 
unilateral loss of lateral spine motion in a standing 
position.  A 40 percent rating requires severe lumbosacral 
strain manifested by listing of the whole spine to the 
opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or some of the above with 
abnormal mobility on forced motion.  40 percent is the 
maximum evaluation assignable under this code.  38 C.F.R. 
§ 4.71a.  

Under Code 5292, moderate limitation of motion of the lumbar 
spine warrants a 20 percent rating, and severe limitation of 
lumbar motion warrants a 40 percent rating.  38 C.F.R. § 
4.71a.

The criteria for rating intervertebral disc syndrome were 
revised effective September 23, 2002.  Where the law and 
regulations change while a case is pending, the version more 
favorable to the veteran applies, absent congressional intent 
to the contrary.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  Since the veteran's appeal was pending at the time 
of the regulatory revision, the Board is obligated under 
Karnas to evaluate the claim under both the old and 
(effective from September 23, 2002) the new criteria.  See 
VAOPGCPREC 3-00.  The veteran was advised of the rating 
criteria changes.  The criteria under Code 5293 in effect 
before September 23, 2002, provided a 20 percent rating when 
intervertebral disc syndrome is moderate, with recurring 
attacks of pain.  When severe, with recurring attacks and 
intermittent relief a 40 percent rating was warranted.  
Pronounced disc disease with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief warranted a 60 percent 
rating.

Under the Code 5293 criteria in effect from September 23, 
2002, the rating is determined based either on the total 
duration of incapacitating episodes over the past 12 months, 
or by combining, under 38 C.F.R. § 4.25, separate ratings for 
orthopedic and neurologic manifestations, whichever method 
results in the higher evaluation.  Under the "new" Code 
5293, an "incapacitating episode" is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician. "Chronic orthopedic and neurologic 
manifestations" means orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so.  These "new" criteria 
provide a 20 percent rating when intervertebral disc syndrome 
is characterized by incapacitating episodes having a total 
duration of at least two weeks but less than four weeks 
during the past 12 months.  A 40 percent rating is warranted 
where there are incapacitating episodes having a total 
duration of at least four weeks but less than six weeks 
during the past 12 months.  A 60 percent rating is warranted 
where there are incapacitating episodes having a total 
duration of at least six weeks during the past 12 months.
The Board finds that the criteria for a rating in excess of 
20 percent for low back disability are not met under any 
alternate, current or previous criteria.  The veteran's 
service-connected low back was not manifested by severe 
limitation of motion (Code 5292); severe intervertebral disc 
syndrome with recurring attacks and intermittent relief (Code 
5293); or by severe lumbosacral strain with listing of the 
whole spine to the opposite side, positive Goldthwait's sign, 
marked limitation of forward bending in a standing position, 
loss of lateral motion with osteoarthritic changes, or 
narrowing or irregularity of the joint space, or some of the 
above with abnormal mobility on forced motion (Code 5295).  
The evidence of record also does not show that the veteran 
has ankylosis of the lumbar spine (so as to warrant rating 
under Code 5289).  [The Board also notes that the rating 
criteria for Codes 5289, 5292, and 5295 have not changed 
during the instant appeal period].

Likewise, the evidence does not show incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  Bedrest has not been 
prescribed by a physician.  

The Board is required to take pain symptoms and weakness into 
account in ratings evaluations.  38 C.F.R. §§ 4.40, 4.45(f); 
see also DeLuca v. Brown, 8 Vet. App. 202, 204-206 (1995).  
While the veteran's low back disorder has been reported to be 
productive of pain and limitation of motion, the evidence 
does not show that a higher rating based on functional loss 
due to pain is supported by adequate pathology, or by 
objective findings on examination, i.e., findings of further 
function limitation due to pain sufficient to satisfy the 
criteria for the next higher, 40 percent, rating simply have 
not been reported. 

The veteran's statements describing his symptoms are 
considered to be competent evidence.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  However, these statements must be 
viewed in conjunction with the objective medical evidence and 
the pertinent rating criteria.  The 20 percent rating 
currently assigned reflects the maximum impairment shown 
during the entire appeal period.  Hence, staged ratings or a 
rating in excess of 20 percent at any point in the appeal 
period are not warranted.
Sinusitis and Vocal Cord Disability

It is noteworthy at the outset that the veteran's sinusitis 
and vocal cord disability have been rated by the RO as a 
single entity.  As they constitute two separate and distinct 
disability entities, with separate and distinct functions, 
they should be rated separately under the applicable criteria 
for each.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

While this appeal was pending, regulatory changes amended the 
criteria for rating diseases of the nose and throat, 
effective October 7, 1996.  See 61 Fed. Reg. 46720 through 
46731 (September 5, 1996).  Accordingly, the Board is 
obligated to evaluate the claim under both the old and 
(effective from October 7, 1996) the new criteria.

Under the rating criteria in effect prior to October 7, 1996, 
a 10 percent rating was warranted where sinusitis was 
moderate, with discharge or crusting or scabbing and 
infrequent headaches.  A 30 percent rating was warranted 
where sinusitis was severe, with frequently incapacitating 
recurrences, severe and frequent headaches, purulent 
discharge or crusting reflecting purulence.  A 50 percent 
rating was warranted for post-operative sinusitis following a 
radical operation, with chronic osteomyelitis requiring 
repeated curettage, or severe symptoms after repeated 
operations.  38 C.F.R. § 4.97, Codes 6510 through 6514 
(1996).

Under the criteria in effect from October 7, 1996, a 10 
percent rating is warranted for sinusitis where there are one 
or two incapacitating episodes of sinusitis per year that 
require prolonged (lasting four to six weeks) antibiotic 
treatment, or; three to six non-incapacitating episodes of 
sinusitis per year characterized by headaches, pain, and 
purulent discharge or crusting.  A 30 percent rating is 
warranted where there are three or more incapacitating 
episodes of sinusitis per year that require prolonged 
(lasting four to six weeks) antibiotic treatment, or; more 
than six non-incapacitating episodes of sinusitis per year 
characterized by headaches, pain, and purulent discharge or 
crusting.  A 50 percent rating is warranted for following 
radical surgery with chronic osteomyelitis, or; near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries.  A Note to the rating criteria states 
that an "incapacitating episode" of sinusitis means one 
that requires bed rest and treatment by a physician.  38 
C.F.R. § 4.97, Codes 6510 through 6514 (2002).

Under the criteria in effect prior to October 7, 1996, a 10 
percent rating was warranted for chronic laryngitis 
[hoarseness] with moderate symptoms, as shown by catarrhal 
inflammation of cords or mucous membrane, and moderate 
hoarseness.  A 30 percent rating, the highest under that 
Code, was warranted for severe symptoms, as shown by marked 
pathological changes, such as inflammation of cords or mucous 
membrane, thickening or nodules of cords or submucous 
infiltration, and marked hoarseness.  38 C.F.R. § 4.97, Code 
6516 (1996).

Effective October 7, 1996, a 10 percent evaluation is 
warranted under Code 6516 for manifestations that include 
hoarseness, with inflammation of cords or mucous membrane.  A 
30 percent evaluation, the highest under that Code, is 
warranted with hoarseness, with thickening or nodules of 
cords, polyps, submucous infiltration, or pre-malignant 
changes of biopsy.  38 U.S.C.A. § 4.97, Code 6516 (2002).  

The veteran's sinusitis is manifested by subjective 
complaints of purulent discharge.  However, neither the old 
nor the new criteria for a rating in excess of 10 percent for 
sinusitis are met at any time during the appellate period 
(new, since October 7, 1996).  To warrant the next higher, 30 
percent, rating under the old criteria, sinusitis must be 
severe, with frequently incapacitating recurrences, severe 
and frequent headaches, purulent discharge or crusting 
reflecting purulence.  Such findings have not been made.  
While the veteran alleges three sinus infections with 
purulent discharge per year, medical records do not support 
these allegations.  He has not complained of severe/ frequent 
headaches; and there is no medical documentation of crusting 
episodes.  While minimal mucosal thickening of the right 
maxillary antrum was noted on recent June 2002 CT 
examination, there was normal sinus development, and the 
sinuses were reported to otherwise be normal.  

To warrant a rating a 30 percent under the new criteria, the 
evidence would have to demonstrate that there are three or 
more incapacitating episodes of sinusitis per year that 
require prolonged (lasting four to six weeks) antibiotic 
treatment, or; more than six non-incapacitating episodes of 
sinusitis per year characterized by headaches, pain, and 
purulent discharge or crusting.   Such medical findings are 
not shown.  While the veteran alleged on June 2002 VA 
examination that he had sinus infections with purulent 
discharge for which he took a broad range of antibiotics 
three times a year, there is no medical documentation of 
infections of such severity and frequency (or of antibiotic 
prescriptions provided with such frequency).  The medical 
evidence of record also does not show that the veteran 
experienced more than six non-incapacitating episodes a year 
of sinusitis characterized by headaches, pain, and purulent 
discharge or crusting.  

The veteran's statements regarding the severity of his 
sinusitis are competent evidence to the extent that he is 
qualified to describe lay observations.  Espiritu, supra.  
However, he is not competent to opine regarding the medical 
significance of his observations, and the statements must be 
viewed in light of the objective medical evidence and the 
pertinent rating criteria.  The 10 percent rating currently 
assigned for sinusitis amply reflects the maximum level of 
impairment shown; thus, staged ratings are not warranted, and 
neither is a rating for sinusitis in excess of 10 percent for 
any period of time during the appellate period.

The medical evidence establishes that the veteran has 
suffered, and continues to suffer, from hoarseness.  This is 
impairment of function not encompassed by the rating for 
sinusitis.  Accordingly, under Code 6516 he is entitled to a 
separate 10 percent rating for such impairment.  However, 
neither the old nor the new criteria for the next higher, 30 
percent, rating are met.  Under the "old" Code 6516, to 
warrant 30 percent, the evidence would have to show the 
laryngitis is severe, as shown by marked pathological 
changes, such as inflammation of cords or mucous membrane, 
thickening or nodules of cords or submucous infiltration, and 
marked hoarseness.  While the record shows several instances 
in which the veteran was seen for hoarseness, and while vocal 
cord irritation has been reported on examination, the types 
of findings specified by the 30 percent criteria simply are 
not shown at any time during the appeal period.

As there is no competent (medical) evidence that the veteran 
has, at any time during the appellate period, suffered from 
hoarseness with thickening or nodules of cords, polyps, 
submucous infiltration, or pre-malignant changes on biopsy, a 
30 percent rating is not warranted under the new criteria.  
Consequently a rating in excess of 30 percent for any period 
of time during the appeal period and staged ratings are not 
warranted.  

The RO has considered referral of the veteran's service-
connected low back and respiratory disabilities for 
extraschedular consideration pursuant to 38 C.F.R. 
§ 3.321(b)(1).  In exceptional cases where schedular 
evaluations are found to be inadequate, the RO may refer a 
claim to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, for consideration of "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities."  38 C.F.R. 
§ 3.321(b)(1).  "The governing norm in these exceptional 
cases is:  A finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards."  Id.  Here, 
none of the disorders at issue has required frequent 
hospitalizations.  And while there is some reduction in 
employment effectiveness due to the hoarseness, the disorder 
is not shown to have caused marked interference with 
employment.  The Board finds that the ratings currently 
assigned are not inadequate to reflect the degree of 
impairment due to the respective disorders.  Consequently, 
referral for extraschedular consideration is not warranted.






ORDER

A rating in excess of 20 percent for the veteran's service 
connected low back disability is denied.

A rating in excess of 10 percent for sinusitis is denied.  

A separate 10 percent rating for vocal cord disability is 
granted, subject to the regulations governing payment of 
monetary awards.  



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

